10/16/2020         Case 4:20-cv-03577 Document
                                          Office of1-1    FiledDistrict
                                                   Harris County on 10/20/20         in Burgess
                                                                        Clerk - Marilyn TXSD Page 1 of 8

  HCDistrictclerk.com DE HOYOS, JUAN JOSE vs. PASCHALL                                              10/16/2020
                      TRUCK LINES INC
                      Cause: 202059948 CDI: 7 Court: 334

  APPEALS
  No Appeals found.

  COST STATMENTS
  No Cost Statments found.

  TRANSFERS
  No Transfers found.

  POST TRIAL WRITS
  No Post Trial Writs found.

  ABSTRACTS
  No Abstracts found.

  SETTINGS
  No Settings found.

  NOTICES
  No Notices found.

  SUMMARY
  CASE DETAILS                                              CURRENT PRESIDING JUDGE
  File Date                  9/24/2020                      Court        334th
  Case (Cause) Location                                     Address      201 CAROLINE (Floor: 14)
                                                                         HOUSTON, TX 77002
  Case (Cause) Status        Active - Civil
                                                                         Phone:7133686500
  Case (Cause) Type          Motor Vehicle Accident
                                                            JudgeName    STEVEN KIRKLAND
  Next/Last Setting Date     N/A
                                                            Court Type   Civil
  Jury Fee Paid Date         N/A




  ACTIVE PARTIES
  Name                                           Type                                      Post Attorney
                                                                                           Jdgm
  DE HOYOS, JUAN JOSE                            PLAINTIFF - CIVIL                                  PIZANA,
                                                                                                    RAFAEL III

  PASCHALL TRUCK LINES INC                       DEFENDANT - CIVIL

  MCRAE, DARIUS JAMEL RAKEEM                     DEFENDANT - CIVIL

  PASCHALL TRUCK LINES INC (A CORPORATION) REGISTERED AGENT
  MAY BE SERVED THROUGH ITS




                                                                                                                 Exhibit A
https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=NG/0XRcWr0O4R56MwBzpL7L1DmF10gbEQeqs053g+Su90sD2B+yLpR…   1/2
10/16/2020        Case 4:20-cv-03577 Document
                                         Office of1-1    FiledDistrict
                                                  Harris County on 10/20/20         in Burgess
                                                                       Clerk - Marilyn TXSD Page 2 of 8
  INACTIVE PARTIES
  No inactive parties found.

  JUDGMENT/EVENTS
  Date Description                       Order Post Pgs Volume Filing                            Person
                                         Signed Jdgm    /Page Attorney                           Filing
  9/24/2020   ORIGINAL PETITION                              0                 PIZANA, RAFAEL III DE HOYOS, JUAN
                                                                                                  JOSE



  SERVICES
  Type   Status              Instrument Person        Requested Issued Served Returned Received Tracking Deliver
                                                                                                         To
  CITATION      SERVICE    ORIGINAL     MCRAE,       9/24/2020     9/30/2020                                       73792698   CANCELLED
                ISSUED/IN PETITION      DARIUS JAMEL                                                                          BY
                POSSESSION              RAKEEM                                                                                ATTORNEY
                OF SERVING
                AGENCY
       801 E DR MARTIN LUTHER KING, MAXTON NC 28364

  CITATION      SERVICE    ORIGINAL     PASCHALL     9/24/2020     9/30/2020                                       73792699   E-MAIL
  CORPORATE     ISSUED/IN PETITION      TRUCK LINES
                POSSESSION              INC (A
                OF SERVING              CORPORATION)
                AGENCY                  MAY BE
                                        SERVED
                                        THROUGH ITS
       6850 AUSTIN CENTER BLVD SUITE 180 AUSTIN TX 78731

  CITATION(NON- SERVICE    ORIGINAL     MCRAE,       9/24/2020     9/30/2020                                       73794293   E-MAIL
  RESIDENT)     ISSUED/IN PETITION      DARIUS JAMEL
                POSSESSION              RAKEEM
                OF SERVING
                AGENCY
       801 E DR MARTIN LUTHER KING, MAXTON NC 28364



  DOCUMENTS
  Number          Document                                                               Post Date          Pgs
                                                                                         Jdgm
  92324006        PLAINTIFFS' ORIGINAL PETITION AND REQUEST FOR DISCLOSURES                    09/24/2020   6




                                                                                                                    Exhibit A
https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=NG/0XRcWr0O4R56MwBzpL7L1DmF10gbEQeqs053g+Su90sD2B+yLpR…      2/2
Case 4:20-cv-03577 Document 1-1 Filed on 10/20/20 in TXSD Page 3 of 8




                                                                 Exhibt A
Case 4:20-cv-03577 Document 1-1 Filed on 10/20/20 in TXSD Page 4 of 8




                                                                 Exhibt A
Case 4:20-cv-03577 Document 1-1 Filed on 10/20/20 in TXSD Page 5 of 8




                                                                 Exhibt A
Case 4:20-cv-03577 Document 1-1 Filed on 10/20/20 in TXSD Page 6 of 8




                                                                  Exhibt A
Case 4:20-cv-03577 Document 1-1 Filed on 10/20/20 in TXSD Page 7 of 8




                                                                 Exhibt A
Case 4:20-cv-03577 Document 1-1 Filed on 10/20/20 in TXSD Page 8 of 8




                                                                 Exhibt A
